Citation Nr: 0903490	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  05-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for removal of excessive breast tissue also 
described as gynecomastia.

2.  Entitlement to service connection for corns located on 
the second and third toes of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The veteran had active duty service from July 1988 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
gynecomastia and established a disability rating of 10 
percent, effective March 13, 2003.

The veteran also appeals from an April 2004 rating decision 
which denied service connection for corns located on the 
second and third toes of his right foot.

The claim for service connection for right foot corns located 
on the second and third toes is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The removal of the veteran's excessive breast tissue or 
gynecomastia has been manifested by a superficial, stable, 
painful scar on his right breast since the effective date of 
service connection.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 10 percent for removal of excessive breast tissue or 
gynecomastia have not been met.  8 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes (DCs) 
7628, 7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded a VA examination 
that yielded the findings needed to rate his disability.

The veteran indicated in his substantive appeal that the pain 
caused by his condition had increased.  Such a claim may 
warrant a new examination.  VAOPGCPREC 11-95.  However, as 
detailed below, a new examination is not warranted in this 
instance as the veteran is currently receiving the maximum 
schedular evaluation available for pain regardless of the 
degree to which it is perceived.  His disability and pain 
were noted in his September 2004 VA examination.  A second 
examination would merely be duplicative of the earlier 
examination and would serve to further delay this matter.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of the veteran's claim.

Increased Ratings

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The Court subsequently held that the above 
rule is not applicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's gynecomastia is rated under DC 7628, as a 
benign neoplasm of the gynecological system or breast.  This 
condition is rated as impairment in function of urinary or 
gynecological systems, or of the skin.  38 C.F.R. § 4.116, DC 
7628.  As gynecological impairment is inapplicable to this 
veteran, and no urinary impairment has been shown, his 
condition must be rated under the diagnostic codes applicable 
to the skin.

Evaluations for scars located on places other than the head, 
face or neck implicate several diagnostic codes.  Deep scars 
or those that cause limited motion and cover an area 
exceeding 6 square inches warrant a 10 percent evaluation, 
and scars exceeding 12 square inches warrant a 20 percent 
evaluation.  DC 7801.  

Superficial scars that do not cause limited motion and cover 
an area of 144 square inches or greater warrant a 10 percent 
evaluation.  DC 7802.   Unstable, superficial scars warrant a 
10 percent evaluation.  DC 7803.  Superficial scars which are 
painful on examination warrant a 10 percent evaluation.  DC 
7804.  Other scars are rated on limitation of function of the 
affected part. DC 7805.  38 C.F.R. § 4.118.



Gynecomastia

The veteran contends that he is entitled to a higher 
disability evaluation as the pain along his surgical incision 
has caused him difficulties sleeping and performing some 
activities.  He also contends that he experiences extreme 
pain in the surgical area when he hugs his wife and children 
and when he lays on his chest.  He also contends that the 
pain has increased.

An April 2003 private treatment note reflects the veteran's 
complaints of chronic pain in his right breast.

At his September 2004 VA examination, the veteran reported 
that a mass was removed from his right breast shortly before 
his discharge in 1996.  He reported noticing breast 
tenderness within one to two weeks of the excision.  The pain 
was localized to the nipple incision and was not present 
unless the nipple-incision was pressed.  Physical examination 
revealed a 1.5 cm healed surgical incision along the areolar 
margin of the right breast.  This scar was mildly tender to 
light palpation with pain increasing with more forceful 
palpation.  The impression was mild bilateral gynecomastia 
with neuralgia of the right nipple surgical area.

As discussed above, gynecomastia is either rated as an 
impairment of the urinary system, the gynecological system, 
or is rated as a skin disorder.  Ratings for gynecological 
impairment are not applicable to this veteran and no evidence 
of any urinary system impairment has been presented nor has 
such impairment been alleged.  The veteran's gynecomastia 
must therefore be rated as a skin disorder.

The veteran's gynecomastia has manifested as a stable 1.5 cm 
scar on his right breast that is painful on palpation.  A 10 
percent rating is therefore warranted for the veteran's 
gynecomastia.  DC 7804.  This is the maximum rating available 
under this diagnostic code.  A higher evaluation is not 
warranted as the scar does not exceed 12 square inches nor 
has it caused a limitation of motion.  DC 7801.

Because neuralgia has been identified, it is also possible to 
rate the disability as a neurologic condition.  Peripheral 
neuralgia characterized by a dull and intermittent pain is to 
be rated on with a maximum evaluation equal to moderate 
incomplete paralysis under the diagnostic code corresponding 
to the affected nerve. 38 C.F.R. § 4.124 (2008).  The rating 
schedule does not contain a diagnostic code for nerves in the 
area of the breast.  The rating schedule does contain 
diagnostic codes for a number of nerves that do not affect 
motion.  These codes generally provide a noncompensable 
rating for moderate incomplete paralysis.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8527-8630 (2008).  Other codes for 
nerves that cause weakness but not loss of use or complete 
foot drop, provide for a 10 percent rating for moderate 
incomplete paralysis.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8522, 8523, 8525 (2008).  Moderate incomplete paralysis 
of nerves of the upper extremity not involving the function 
of the hand or complete loss of a joint of the upper 
extremity, also warrant no more than a 10 percent rating.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8205-8312, 8517-8519 
(2008).

Given that the nerve of the veteran's right breast does not 
control motion of any joint, it would not warrant an 
evaluation in excess of 10 percent if rated by analogy.  
38 C.F.R. § 4.31.  It would also be inappropriate to provide 
separate ratings on the basis of scars and neurologic 
impairment, because both disabilities are rated on the basis 
of pain.  The rating of the same disability under multiple 
diagnostic codes is to be avoided, although separate ratings 
are warranted if none of the symptomatology overlaps.  
Esteban v. Brown, 6 Vet. App. 259 (1994).

The preponderance of the evidence is against a finding that 
the veteran's gynecomastia has approximated the criteria for 
a higher initial evaluation at any time since the effective 
date of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The veteran's disability is manifested by a superficial 
painful scar.  The rating criteria contemplate these 
impairments.  The veteran has reported increasing pain, and 
it might be argued that the rating schedule does not 
adequately compensate for the level of pain.  Under the 
second step of the Thun test, there would have to be 
exceptional factors such as frequent hospitalization or 
marked interference with employment.  There have been no 
allegations of such factors.  The record contains no evidence 
of interference with employment, and the veteran has not been 
hospitalized at any time since the effective date of service 
connection.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has considered the doctrine of reasonable doubt but 
the evidence is not so evenly balanced as to give right to 
such doubt.  38 U.S.C.A. § 5107(b).  As discussed the weight 
of the evidence is against the appeal and it must be denied.


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for removal of excessive breast tissue also 
described as gynecomastia is denied.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
evidence of a link between a current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran contends that he developed a corn on his right 
foot during service that now causes him extreme pain for 
which treatment has not been successful.  His service 
treatment records reflected complaints of corns on his right 
second and third toes in November 1991, and a January 1992 
podiatry consultation also revealed the presence of 
symptomatic corns on those toes.  However, the veteran's May 
1996 discharge examination was negative for any relevant 
abnormalities, and he specifically denied experiencing any 
foot trouble on his May 1996 report of medical  history form.

Private treatment records from Dr. R.W. demonstrate a 
worsening right foot third digit callose in June 2000, and 
indicated that the condition had been present for seven or 
eight years.  A diagram apparently drawn by the doctor showed 
a corn on the right third toe.  A diagnosis of right foot 
third digit callose was made, and the veteran was referred to 
a podiatrist.  The veteran has not reported any podiatry 
follow up. 

A June 2005 private treatment note again reflected the 
veteran's complaints of mild, dull, and aching right foot 
pain, primarily on the dorsal surface and third toe.  He 
reported that the pain began more than 10 years prior to the 
examination.  

The record contains competent evidence of a right foot callus 
on the second and third digits that may be related to the 
veteran's service and which may suggest a continuity of 
symptomology.  An examination is needed to determine whether 
the veteran has a current right foot callose which may be 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
podiatry examination to determine whether 
he has current right foot corns that are 
related to service.  The examiner should 
review the claims folder and acknowledge 
such a review in the examination report or 
in an addendum to the report. All 
indicated testing and diagnostic studies 
should be undertaken.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has current right foot corns that 
began in service or is otherwise related 
to a disease or injury in service.

2.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


